I am
delighted to have the opportunity at this fifty-fourth
session of the General Assembly to share with the entire
international community the concerns — but also the
hope — that inspire the nation of Niger in the progress of
world events.
The Niger welcomes the new Member States — the
Republic of Kiribati, the Republic of Nauru and the
Kingdom of Tonga — to membership of the United
Nations community.
I would also like to say how proud and pleased we
are, Sir, over your unanimous election as President of the
General Assembly for this session. On behalf of the
delegation of the Niger, I wish to sincerely congratulate
you and the other members of the Bureau. Your
professional skills and your well-known human qualities,
as well as your unceasing commitment to your country,
Namibia, and to the defence of the noble causes of
humanity, guarantee the successful outcome of the
Assembly’s work.
My delegation also has the agreeable duty of paying
a well-deserved tribute to your predecessor, Mr. Didier
Opertti, for the excellent work done during his term of
office.
9


The presence at your side of Secretary-General Kofi
Annan, whose devotion and constant desire to serve the
causes I have mentioned are well-established, reinforces our
conviction that the outcome of this session will make it
possible to lay a sound basis for the future of a world that
is less unjust, more peaceful, more prosperous — and, in a
word, more human.
The Niger is a landlocked, heavily indebted country
which has for almost a decade suffered from chronic
institutional instability. This situation has seriously
undermined its people’s efforts to establish a viable
political, economic and social environment. Since its
accession to independence in August 1960 the Republic of
the Niger has experienced profound upheavals which have
affected its progress towards the establishment of a
democratic, harmonious and prosperous society.
But these upheavals, far from weakening the
democratic ideal of our people, have strengthened its
resolve to overcome these challenges. Strengthened by this
conviction, the Council for National Reconciliation and the
Government resulting from the events of 9 April 1999 have
made the strong commitment that the people of the Niger,
at peace with itself and possessing stable and durable
democratic institutions, will be able to meet the challenges
of the third millennium.
On 18 July, in a referendum, the people of the Niger
adopted the Constitution of the Fifth Republic, which will
lead to the establishment of lasting democratic institutions.
The timetable decided on by our Independent National
Electoral Commission sets the first round of presidential
elections for 17 October. The second round will be held at
the same time as the general elections, on 24 November.
The investiture and assumption of office of the President-
elect of the Republic will take place on 31 December 1999.
In this respect, every step has been taken to organize
the elections in the most transparent, honest and neutral
way possible. The measures taken include a ban on the
military’s submitting candidates for the presidential and
general elections, even if those candidates are on leave of
absence or have resigned from the military. The
Government will ensure that the elections are held in a
spirit of impartiality.
With this same aim, the Independent National
Electoral Commission was institutionalized and a national
communications monitor set up to guarantee equal access
to public media and to ensure that the press is free and
constructive.
Basically, therefore, our political transition is on the
right track, and the instruments for this transition will be
active until power is handed over to the duly, freely
elected authorities.
In view of all this, we hope that our traditional
external partners will help us establish true democracy in
the Niger. We expect their support, which is necessary to
help us in the process of establishing dialogue among all
parties concerned to guarantee the holding of credible,
honest elections.
But as the Assembly is aware, democracy does not
just mean holding a series of elections. A legal arsenal
and a different way of thinking are essential to
consolidate democracy, and this is why we have started
giving organized, concerted consideration to the drafting
of basic texts that will govern the future Republic.
Varied and burning issues, such as the
depoliticization of the administration, the electoral code,
the charter of political parties, the status of the opposition
and the role of the army in a democratic context have
been tackled.
In this context, I call upon interested States to take
part in the national workshop to be held next December
on the theme “The army and democracy in Africa: the
case of the Niger”.
I wish very sincerely to thank all bilateral and
multilateral partners of the Niger, in particular United
Nations agencies, and more specifically the United
Nations Development Programme (UNDP), for having
continued to support my country’s efforts to create the
right institutional environment to restore social peace and
to enable men and women of the Niger to meet the major
challenges they face. This highly appreciated assistance
will continue to be necessary in this decisive phase of the
democratic process and the process of national
reconciliation.
The recurrent theme of post-conflict insecurity
deserves special attention from the United Nations
system. The Niger, resolutely committed to the process of
cantonment, disarmament and socio-economic
reintegration of elements of the former rebel army which
rampaged in the north and far east of the country a few
10


years ago, fully supports the programme for collecting and
destroying small arms.
It is in this spirit that my country submitted to the
Secretariat a plan to put an end to the illicit circulation of
small arms and light weapons. It endorsed the decision
taken by the Organization of African Unity (OAU) in June
1998 and the declaration adopted by the heads of State and
Government of member countries of the Economic
Community of West African States (ECOWAS) in October
1998 to deal with the destabilizing effects and the threat to
peace and security posed by the illicit circulation of small
arms and light weapons for the West African region and for
the entire continent.
We welcome the emerging concordance of views and
action regarding the priority nature of this question among
African organizations on the one hand, and other
international institutions — including those of the United
Nations system, the European Union and the Organization
of American States — on the other. This international
consensus will make it possible to take effective steps in
time for the upcoming international conference on all
aspects of the illicit arms trade, to be held in 2001.
The Niger has always sought to make its modest
contribution to the settlement of conflicts that threaten
peace and security in Africa and throughout the rest of the
world. Despite our limited resources, we sent troops to
Liberia, Sierra Leone and Guinea-Bissau, as well as civilian
police officers to Haiti. In this regard, my Government
wishes to reaffirm its constant willingness to send military
and police contingents to all United Nations peacekeeping
operations when needed.
In Africa, thanks to the efforts of the international
community, we have reason to hope that the process
leading to the referendum on self-determination for the
Sahraoui people will soon lead to a final settlement of this
question.
The conclusion of the Peace Agreement in Sierra
Leone under the aegis of ECOWAS and the Ceasefire
Agreement in the Democratic Republic of the Congo have
given us a glimmer of hope. These efforts must be
continued and must serve as an example for those involved
in other conflicts, such as in Angola, in Somalia or in the
armed confrontation between Ethiopia and Eritrea.
It must be acknowledged that these situations of crisis
and insecurity demand first and foremost that African
Governments and leaders of public opinion commit
themselves resolutely to dealing with factors of instability
on a consensus basis. In this respect, my Government and
my people would like through me to welcome the
individual and collective initiatives to create or
consolidate an environment of peace and security in
Africa, which is a sine qua non for development.
Outstanding and effective initiatives have been taken
in various places and should be welcomed. Among these
is the action initiated by President Abdelaziz Bouteflika
of Algeria, who had the praiseworthy idea of holding on
16 September last, a referendum on civil concord, which
was massively supported by the Algerian people. The
Government and the people of the Niger welcome this
genuine plebiscite and the prospects it ushers in for that
fraternal country.
The Niger also welcomes the positive developments
in the Lockerbie case. We believe that conditions now
exist for the total lifting of sanctions against the great
Socialist People’s Libyan Arab Jamahiriya.
In the Middle East, the attention of the international
community is still focused on the Israeli-Palestinian peace
process, which, fortunately, seems to have been revived
with the change in the leadership of the Israeli
Government.
In Asia, the Jammu and Kashmir conflict remains a
source of great tension between two nuclear States, India
and Pakistan, and a persistent, serious threat to peace and
security in that part of South Asia.
The Niger, therefore, as a member of the contact
group established by the Organization of the Islamic
Conference, reiterates its appeal to both parties to step up
their negotiations in order to reach a peaceful settlement
of the conflict by recognizing the Kashmiri people’s right
to self-determination pursuant to the relevant resolutions
of the United Nations.
In Europe, my Government welcomes the return of
peace to the Balkans. The establishment of an
administration under United Nations control is a sure
guarantee for the safe return of the refugees.
It is more essential and urgent than ever to reverse
the decline in official development assistance which, it
must be recalled, is at its lowest level in 50 years. In
order to meet this challenge, the international community
must consider the possibility of mobilizing additional
resources. It is therefore urgent that progress be made



within the framework of the initiatives taken at world
summits. At the same time, we must pool our efforts to
increase the effectiveness of aid by reviewing its modalities
and through its sound and rigorous management.
It is on the basis of this experience that my
Government adopted a national strategy note and an
economic recovery programme that clearly defines the
coherent networks for action by our development partners.
Furthermore, the crucial problem of African countries’
debt — which is wiping out all development efforts —
calls for the international community as a whole to
implement, without delay or conditions other than good
public administration, appropriate regulatory policies and
mechanisms.
In this connection, the Heavily Indebted Poor
Countries Debt (HIPC) Initiative of the World Bank and the
International Monetary Fund (IMF), as well as the recent
initiative undertaken in Cologne at the Group of 7 Summit,
must be extended to all the least developed countries in
order to produce the effects we hope to see. This must take
the form of an outright cancellation of the debt.
Despite the outstanding efforts made by many African
countries in the area of economic reform, foreign private
investment flows are still meagre, notwithstanding the
enabling environment that has been established. We very
much hope that the positive initiative taken by the
Secretary-General at Davos will allow greater involvement
by the private sector in implementing adequate measures to
reverse that tendency. It is in this connection that my
delegation would like to appeal to all development partners
to help reinforce the institutional capacities of our States
and to create adequate infrastructures, which are guarantees
of balanced development.
The second special dialogue between the Economic
and Social Council and the Bretton Woods institutions held
here on 29 April 1999 reaffirmed the need to continue the
reform of the international financial system, bearing in
mind social imperatives and the external debt situation, that
is to say, the close link between settling debt, poverty
reduction and lasting development.
Niger belongs to the group of least developed
countries and has a population that is growing at an annual
rate of 3.4 per cent. It has a fertility rate of 7.4 children per
woman and a life expectancy of 47 years, and is ranked
among the poorest countries of the world. Despite all these
constraints, my country has made efforts to design and
implement initiatives in keeping with the
recommendations of the population conferences.
These various difficulties have exacerbated the
political instability I referred to before and have kept our
country at the bottom of the human development table.
Poverty affects 63 per cent of our compatriots, 34 per
cent of whom live below the extreme poverty threshold.
Those people are victims of continued declining maternal,
childhood and adolescent health standards — a critical
social and health situation marked by high mortality and
illiteracy rates, one of the lowest standards of education
and insufficient drinking water resources. They even lack
basic social services.
The economic and financial crisis that has hit my
country has, among other things, led to a drastic reduction
in public investment, particularly in the social sectors,
thus depriving 80 per cent of the rural population of
adequate living standards. With the valuable assistance of
international financial institutions we have initiated an
enormous economic recovery programme to confront this
situation. This programme includes, among other things,
a series of economic and financial reforms and framework
programmes to restore the macroeconomic balance,
reduce poverty and stimulate growth.
I wish, from this rostrum, to reiterate our great
appreciation for the ongoing support that the United
Nations Development Programme (UNDP), the United
Nations Children’s Fund (UNICEF), the United Nations
Population Fund (UNFPA) and other development
partners have been steadily providing to implement our
national framework programme to combat poverty. This
programme we are implementing is one of the priorities
of the first country cooperation framework adopted by the
UNDP Governing Council last January.
I would like here to make a heartfelt appeal to the
United Nations system to allocate sufficient
supplementary resources to UNDP, UNICEF and UNFPA
so that they can complete their development activities in
the least developed countries. This appeal also goes out
to the international community to supply all the necessary
support to my country so that the major challenges we are
confronting can be met.
At the dawn of the twenty-first century, special
attention should be given to making a reality of the
universality of our world Organization. Peace, security
and development are too important to be the sole
responsibility of a club of military, economic and
12


financial Powers. Africa, which now figures prominently
among international initiatives and hopes to become an
active partner in those initiatives, must play an important
role within a reformed Security Council. Africa has
countries that can play a decisive role in that regard.
A large number of countries, including my own, that
share the use of French with other States of the world very
much hope that they can work in all United Nations bodies
and agencies in their official language. The member States
of the Organisation international de la Francophonie, which
is increasingly establishing itself as an essential actor in
world affairs, will make an additional contribution in the
give-and-take process in the third millennium.
In conclusion, I should like to express the confidence
that Niger and its people have in the United Nations, which
is trying very hard to be an institution that embodies hope
on the basis of justice, equity, peace, freedom and progress.
These values will build the coming twenty-first century we
are expecting if the United Nations is stronger and more
effective.











